[Cite as Helms v. Furman, 2016-Ohio-5810.]


STATE OF OHIO                   )                     IN THE COURT OF APPEALS
                                )ss:                  NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                )

JOEL A. HELMS                                         C.A. No.     27999

        Appellant

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
DESTINY M. FURMAN, et al.                             BARBERTON MUNICIPAL COURT
                                                      COUNTY OF SUMMIT, OHIO
        Appellees                                     CASE No.   CVG 1401240

                               DECISION AND JOURNAL ENTRY

Dated: September 14, 2016



        MOORE, Presiding Judge.

        {¶1}    Plaintiff-Appellant Joel A. Helms appeals from the judgment of the Barberton

Municipal Court. We affirm.

                                                I.

        {¶2}    In July 2014, Mr. Helms, appearing pro se, filed an eviction action against

Defendants Destiny Furman, Jamie Blake, and April Wilbanks (collectively “Defendants”). In

the four-count complaint, Mr. Helms sought to regain possession of an apartment (count one),

recover unpaid rent (count two), and recover expenses related to false claims that the Defendants

allegedly made against him (counts three and four).

        {¶3}    A writ of restitution was issued in October 2014. The matter proceeded to a trial

before a magistrate on May 22, 2015. Mr. Helms appeared pro se, but the Defendants did not

appear. The magistrate issued a decision finding that the Defendants were liable for past due

rent, late fees, and repairs and recommended a judgment in favor of Mr. Helms in the amount of
                                                  2


$1167.00 plus interest. Additionally, the magistrate found that Mr. Helms failed to establish by a

preponderance of the evidence his claim that the Defendants falsely accused him of a crime, and

that even if he had met his burden of proof, his damages were speculative.

        {¶4}   Mr. Helms filed objections to the magistrate’s decision asserting that, because the

Defendants did not answer the complaint or appear at the hearing, Mr. Helms did not have a duty

to present evidence. He also maintained that his damages were not speculative. Mr. Helms did

not file a transcript along with his objections. The trial court overruled Mr. Helms’ objections to

the magistrate’s decision, concluding that Mr. Helms could not object to any findings of fact, as

he failed to file a transcript of the trial. Further, the trial court noted that Mr. Helms did have the

burden of proving his claims and damages. Ultimately, the trial court approved and adopted the

magistrate’s decision and entered judgment for Mr. Helms in the amount of $1,167.00 plus

interest.

        {¶5}   Mr. Helms appealed the judgment. This Court dismissed the attempted appeal

concluding that it lacked jurisdiction over it because the trial court failed to enter judgment on

counts three and four of the complaint and did not include Civ.R 54(B) language in its entry.

Helms v. Furman, 9th Dist. Summit No. 27892 (Sept. 1, 2015).

        {¶6}   Upon remand, the trial court issued an amended judgment entry stating that

“[t]here is no just reason for delay in the filing of this journal entry and allowing an immediate

appeal pursuant to [] Civ.R. 54(B), and any remaining claims by either party are moot.” Mr.

Helms again appealed, pro se, raising two assignments of error for our review.

                                                  II.

        {¶7}   At the outset, we note that Mr. Helms appeared pro se in the trial court and on

appeal. With respect to pro se litigants, this Court has noted that
                                                 3


        [P]ro se litigants should be granted reasonable leeway such that their motions and
        pleadings should be liberally construed so as to decide the issues on the merits, as
        opposed to technicalities.      However, a pro se litigant is presumed to have
        knowledge of the law and correct legal procedures so that he remains subject to
        the same rules and procedures to which represented litigants are bound. He is not
        given greater rights than represented parties, and must bear the consequences of
        his mistakes. This Court, therefore, must hold [a pro se appellant] to the same
        standard as any represented party.

        {¶8}   State v. Wheeler, 9th Dist. Medina No. 13CA0051-M, 2016-Ohio-245, ¶ 3,

quoting State v. Taylor, 9th Dist. Lorain No. 14CA010549, 2014-Ohio-5738, ¶ 5, quoting

Sherlock v. Myers, 9th Dist. Summit No. 22071, 2004-Ohio-5178, ¶ 3. With this in mind, we

turn to Mr. Helms’ assignments of error.

                                 ASSIGNMENT OF ERROR I

        JUDGE WAS INCORRECT TO DISMISS COUNT                               FOUR      WITH
        DEFENDANTS FAILING TO ANSWER OR DEFEND[.]

                                 ASSIGNMENT OF ERROR II

        THE COURT HAS A RESPON[S]IBILITY TO REI[M]BURSE SU[B]P[O]ENA
        FEES EXTENDED[.]

        {¶9}   Mr. Helms’ argument is difficult to follow. It appears that he asserts that the trial

court erred in failing to find in his favor on counts three and four of his complaint. Specifically,

it seems that Mr. Helms again challenges the magistrate’s findings that were subsequently

adopted by the trial court.

        {¶10} This Court previously concluded that the trial court failed to enter judgment with

respect to counts three and four. Upon remand, the trial court ultimately concluded that any and

all outstanding claims were moot. Accordingly, the trial court found counts three and four to be

moot.

        {¶11} Mr. Helms has not challenged this determination on appeal. Instead, he seems to

challenge the magistrate’s findings that Mr. Helms failed to meet his burden and that the
                                                         4


expenses he sought as damages in count four were speculative. If the claims did become moot as

the trial court determined, then the trial court could not enter judgment in Mr. Helms’ favor on

counts three and four irrespective of whether the magistrate’s findings were erroneous. See

Dattilio v. Brittingham, 9th Dist. Summit No. 26101, 2012-Ohio-2889, ¶ 5. Thus, Mr. Helms’

arguments on appeal would be irrelevant if the claims were moot as the trial court found. See In

re A.Z., 4th Dist. Meigs No. 11CA3, 2011-Ohio-6739, ¶ 18 (“Because the [Appellants’]

arguments are irrelevant, we find no merit in the[ir] appeal.”). As Mr. Helms has not argued that

the trial court erred in finding counts three and four moot, and it is not this Court’s duty to create

an argument on his behalf, Mr. Helms has failed to affirmatively demonstrate that the trial court

committed reversible error. See id.; see also Cardone v. Cardone, 9th Dist. Summit No. 18349,

1998 WL 224934, *8 (May 6, 1998) (“If an argument exists that can support this assignment of

error, it is not this court’s duty to root it out.”).

        {¶12} Mr. Helms’ assignments of error are overruled.

                                                        III.

        {¶13} The judgment of the Barberton Municipal Court is affirmed.

                                                                                 Judgment affirmed.




        There were reasonable grounds for this appeal.

        We order that a special mandate issue out of this Court, directing the Barberton

Municipal Court, County of Summit, State of Ohio, to carry this judgment into execution. A

certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                5


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    CARLA MOORE
                                                    FOR THE COURT



HENSAL, J.
SCHAFER, J.
CONCUR.


APPEARANCES:

JOEL A. HELMS, pro se, Appellant.

DESTINY FURMAN, JAMIE BLAKE, and APRIL WILBANKS, Appellees.